943 So. 2d 308 (2006)
Oscar PARHAM, Appellant,
v.
CLOVERLEAF LANES, INC., Appellee.
No. 3D05-2062.
District Court of Appeal of Florida, Third District.
December 6, 2006.
Simon & D'Alemberte and Gabrielle Lyn D'Alemberte, Miami, for appellant.
Eduardo Cosio and Julie Bork Glassman, for appellee.
Before RAMIREZ and LAGOA, JJ., and SCHWARTZ, Senior Judge.
*309 PER CURIAM.
On this appeal from a defense jury verdict and judgment, the personal injury plaintiff raises several issues related to the admission and exclusion of evidence and the jury instructions. Upon examination of each of them, we find no error or cognizable harm.
Affirmed.